UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-08873 American Fidelity Dual Strategy Fund, Inc. (Exact name of registrant as specified in charter) 2000 N. Classen Oklahoma City, Oklahoma73106 (Address of principal executive offices)(Zip code) Christopher T. Kenney American Fidelity Assurance Company 2000 N. Classen Oklahoma City, Oklahoma73106 (Name and address of agent for service) Registrant’s telephone number, including area code:(405) 523-5200 Date of fiscal year end:December 31 Date of reporting period:March 31, 2014 Item 1.Schedule of Investments AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Unaudited Schedule of Portfolio Investments March 31, 2014 Fair Value Common Stock: Shares or Principal Amount Amount Percentage of Net Assets Amusement and Recreation Services: The Walt Disney Company $ % % Apparel and Accessory Stores: Foot Locker, Inc. % Michael Kors Holdings Limited * ** % The Gap, Inc. % % Apparel and Other Finished Products: Hanesbrands Inc. % % Auto Dealers, Gas Stations: Advance Auto Parts, Inc. % Autozone, Inc. * % O'Reilly Automotive, Inc. * % % Building Construction-General Contractors: PulteGroup, Inc. % Taylor Morrison Home Corporation * % % Building Materials and Garden Supplies: Lowe's Companies, Inc. % The Home Depot, Inc. % % Business Services: Alliance Data Systems Corporation * % CA, Inc. % Electronic Arts Inc. * % Fidelity National Information Services, Inc. % FleetCor Technologies, Inc. * % Google Inc. * % International Business Machines Corporation % Juniper Networks, Inc. * % MasterCard Incorporated. % MedAssets, Inc. * % Microsoft Corporation % Nielsen Holdings N.V. ** % Oracle Corporation % Sapient Corporation * % Synopsys, Inc. * % Vantiv, Inc. * % Visa Inc. % Yandex N.V. * ** % % AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Unaudited Schedule of Portfolio Investments March 31, 2014 Fair Value Common Stock: Shares or Principal Amount Amount Percentage of Net Assets Chemicals and Allied Products: Abbott Laboratories $ % AbbVie Inc. % Agrium Inc. ** % Air Products & Chemicals, Inc. % Albemarle Corporation % Allergan, Inc. % Amgen Inc. % Biogen Idec Inc. * % Celanese Corporation % Celgene Corporation * % CF Industries Holdings, Inc. % Colgate-Palmolive Company % E.I. du Pont de Nemours and Company % Eastman Chemical Company % Eli Lilly and Company % Gilead Sciences, Inc. * % ICON plc * ** % Johnson & Johnson % Lyondellbasell Industries N.V. ** % Medivation, Inc. * % Merck & Co., Inc. % Novartis AG ** % Pfizer Inc. % PPG Industries, Inc. % Salix Pharmaceuticals, Ltd.* % The Dow Chemical Company % Westlake Chemical Corporation % % Communications: CBS Corporation % Comcast Corporation % Dish Network Corporation * % Liberty Interactive Corporation * % SBA Communications Corporation * % Verizon Communications Inc. % % Construction-Special Trade: Chicago Bridge & Iron Company N.V. ** % % Depository Institutions: Capital One Financial Corporation % JPMorgan Chase & Co. % KeyCorp % Regions Financial Corporation % SunTrust Banks, Inc. % U.S. Bancorp % % Durable Goods, Wholesale: Henry Schein, Inc.* % Reliance Steel & Alumnium Co. % % Eating and Drinking Places: Bloomin' Brands, Inc. * % Brinker International, Inc. % % AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Unaudited Schedule of Portfolio Investments March 31, 2014 Fair Value Common Stock: Shares or Principal Amount Amount Percentage of Net Assets Electric, Gas, and Sanitary Services: Ameren Corporation $ % American Electric Power Company, Inc. % Centerpoint Energy, Inc. % Edison International % Entergy Corporation % Exelon Corporation % FirstEnergy Corp. % Pinnacle West Capital Corporation % Public Service Enterprise Group Incorporated % % Electronic and Other Electric Equipment: Amphenol Corporation % Applied Materials, Inc. % Harman International Industries, Incorporated % Knowles Corporation * % NXP Semiconductors N.V. * ** % Qualcomm Incorporated % Skyworks Solutions, Inc. * % Spectrum Brands Holdings, Inc. % Texas Instruments Incorporated % Whirlpool Corporation % Xilinx,Inc. % % Engineering, Accounting, Research, Mgmt and Relation Services: Covance Inc. * % % Fabricated Metal Products: Ball Corporation % Crown Holdings, Inc. * % Harsco Corporation % Parker-Hannifin Corporation % Visteon Corporation * % % Food and Kindred Products: Anheuser-Busch InBev SA/NV ** % Archer-Daniels-Midland Company % Bunge Limited ** % Dr Pepper Snapple Group, Inc. % Ingredion Incorporated % Kraft Foods Group, Inc. % Mead Johnson Nutrition Company % The Hershey Company % % Food Stores: GNC Holdings, Inc. % % General Merchandise: Macy's, Inc. % % Health Services: Laboratory Corporation of America Holdings * % % Heavy Construction Non-Building: Fluor Corporation % KBR, Inc. % % Holding and Other Investment Offices: Brookfield Asset Management Inc. ** % % Home Furniture and Equipment: Bed Bath & Beyond Inc. * % Williams-Sonoma, Inc. % % AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Unaudited Schedule of Portfolio Investments March 31, 2014 Fair Value Common Stock: Shares or Principal Amount Amount Percentage of Net Assets Hotels, Other Lodging Places: Las Vegas Sands Corp. $ % Wyndham Worldwide Corporation % Wynn Resorts, Limited % % Industrial Machinery and Equipment: AGCO Corporation % Apple Computer, Inc. % Baker Hughes Incorporated % Caterpillar Inc. % Cummins Engine, Inc. % Dover Corporation % EMC Corporation % F5 Networks, Inc. * % Joy Global Inc. % Lam Research Corporation * % National Oilwell Varco, Inc. % NetApp, Inc. % Oil States International, Inc. * % Pitney Bowes, Inc. % SanDisk Corporation % The Timken Company % Western Digital Corporation % % Instruments and Related Products: 3M Company % Baxter International Inc. % Becton, Dickinson and Company % Danaher Corporation % Fossil Group, Inc.* % KLA-Tencor Corporation % Medtronic, Inc. % Northrop Grumman Corporation % Raytheon Company % Rockwell Automation , Inc. % Roper Industries, Inc. % St. Jude Medical, Inc. % Stryker Corporation % Waters Corporation * % Zimmer Holdings, Inc. % % Insurance Carriers: Aetna Inc. % Assurant, Inc. % Axis Capital Holdings Limited ** % Berkshire Hathaway Inc. * % Cigna Corporation % CNO Financial Group, Inc. % Genworth Financial, Inc. * % Lincoln National Corporation % Markel Corporation * % Metlife Capital Trust, Inc. % Principal Financial Group, Inc. % Prudential Financial, Inc. % RenaissanceRe Holdings Ltd. ** % The Allstate Corporation % The Chubb Corporation % The Hartford Financial Services Group, Inc. % The Travelers Companies, Inc. % UnitedHealth Group Incorporated % Unum Group % Wellcare Health Plans, Inc. * % Wellpoint, Inc. % % Lumber and Wood Products: Leucadia National Corporation % % AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Unaudited Schedule of Portfolio Investments March 31, 2014 Fair Value Common Stock: Shares or Principal Amount Amount Percentage of Net Assets Metal Mining: Cliffs Natural Resources Inc. $ % Freeport-McMoRan Copper & Gold Inc. % % Mining, Quarry Nonmetal Minerals: Teck Resources Limited ** % % Miscellaneous Retail: CVS Caremark Corp % Express Scripts Holding Company * % Omnicare, Inc. % PetSmart, Inc. % Walgreen Co. % % Motion Pictures: Netflix, Inc. * % % Motor Freight Transportation, Warehouse: United Parcel Service, Inc. % % Nondepository Institutions: American Express Company % CIT Group Inc. % Discover Financial Services % SLM Corporation % % Nondurable Goods-Wholesale: Amerisource Bergen Corporation % Cardinal Health, Inc. % McKesson Corporation % % Oil and Gas Extraction: Apache Corporation % Devon Energy Corporation % Diamond Offshore Drilling, Inc. % Encana Corporation ** % Eni S.p.A ** % EOG Resources, Inc. % Helmerich & Payne, Inc. % Nabors Industries Ltd. ** % Noble Corporation ** % Occidental Petroleum Corporation % Patterson-UTI Energy, Inc. % Royal Dutch Shell PLC ** % Schlumberger N.V. (Schlumberger Limited) ** % SM Energy Company % Southwestern Energy Company * % Superior Energy Services, Inc. % Talisman Energy Inc. ** % Transocean LTD. ** % Ultra Petroleum Corp. * ** % Weatherford International Ltd. * ** % % Paper and Allied Products: International Paper Company % Kimberly-Clark Corporation % Packaging Corporation of America % % Petroleum Refining and Related Industries: BP PLC-Spons ADR ** % Chevron Corporation % ConocoPhillips % Exxon Mobil Corporation % Hess Corporation % Total SA ** % % AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Unaudited Schedule of Portfolio Investments March 31, 2014 Fair Value Common Stock: Shares or Principal Amount Amount Percentage of Net Assets Railroad Transportation: Union Pacific Corporation $ % % Real Estate: CBRE Group, Inc. * % PICO Holdings, Inc. * % % Rubber & Miscellaneous Plastic Products: The Goodyear Tire & Rubber Company % % Security and Commodity Brokers: Ameriprise Financial, Inc. % Blackrock, Inc. % Franklin Resources, Inc. % IntercontinentalExchange Group, Inc. % LPL Financial Holdings Inc. % The Goldman Sachs Group, Inc. % % Service Necessity: Subsea 7 S.A. ** % % Textile Mill Products: Mohawk Industries, Inc. * % % Transportation By Air: Alaska Air Group, Inc. % Bristow Group Inc. % Copa Holdings, S.A. ** % % Transportation Equipment: Autoliv, Inc. % BorgWarner Inc. % Ford Motor Company % General Dynamics Corporation % Lockheed Martin Corporation % Polaris Industries Inc. % The Boeing Company % TRW Automotive Holdings Corp * % % Transportation Services: priceline.com Incorporated * % % Water Transportation: Kirby Corporation * % Royal Caribbean Cruises Ltd ** % % Total common stocks (cost $162,542,885) % Short-Term Investments: AIM Money market funds (0.009855% at March 31, 2014) % Total short-term investments (cost $3,005,711) % Total investments (cost $165,548,596) % Other assets and liabilities, net % Total net assets $ % *Presently not producing dividend income **Foreign Investments (10.94% of net assets) Fair Value Measurements In accordance with guidance on fair value measurements and disclosures, the Fund groups its financial assets at fair value in three levels, based on inputs and assumptions used to determine the fair value.The levels are as follows: Level 1 – quoted prices in active markets for identical securities. Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – significant unobservable inputs (including the Fund’s own assumptions used to determine the fair value of investments). The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following table summarizes the inputs used to value the Fund’s net assets as of March 31, 2014. Level 1 - Quoted Prices $ Level 2 - Other Significant Observable Inputs - Level 3 - Significant Unobservable Inputs - Total $ Item 2.Controls and Procedures Based on their evaluation (as required by Rule 30a-3(b)) of the Fund’s Disclosure Controls and Procedures (as defined in Rule 30a-3(c)) as of a date within 90 days of the filing date of this report, each of David R. Carpenter, the Fund’s principal executive officer, and Robert D. Brearton, the Fund’s principal financial officer, has concluded that, in his judgment, the Fund’s Disclosure Controls and Procedures are effective. There was no change in the Fund’s internal controls over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the Fund’s last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Fund’s internal control over financial reporting. Item 3.Exhibits Exhibit No. Description of Exhibit Certification of Principal Executive Officer Certification of Principal Financial Officer SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. AMERICAN FIDELITY DUAL STRATEGY FUND, INC. By: /S/ David R. Carpenter David R. Carpenter Principal Executive Officer Date:May 9, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following person on behalf of the registrant and in the capacities and on the date indicated. /S/ David R. Carpenter David R. Carpenter Principal Executive Officer Date:May 9, 2014 /S/ Robert D. Brearton Robert D. Brearton Principal Financial Officer Date:May 9, 2014 EXHIBIT INDEX Exhibit No. Description Method of Filing CEO Certification Filed herewith electronically CFO Certification Filed herewith electronically
